PER CURIAM.
Appellant seeks reversal of an order denying appellant’s motion for post-conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. The lower court denied relief on the ground that appellant’s motion was not properly sworn. We affirm the denial of relief because the first four claims raised were matters wMeh could have been raised, and were in fact raised, on direct appeal. Chaison v. State, 608 So.2d 560 (Fla. 1st DCA 1992). The remaining claim is legally insufficient.
Accordingly, the order under review is AFFIRMED.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.